Per Curiam.

The practice of the court at this day is very different; and although the party may commence his civil action and prosecution at the same time j yet, if he will persist in carrying them on both at the same time, the Attorney-General will and ought to enter a nolle prosequi upon the indictment, unless he makes his election ; because it would be unjust to lend the aid of the court to the prose cut.or, for the purposes of oppression and revenge, when he was about appealing at the same time to a jury of Ms country for damages for the same injury ; and because, as it is very properly laid down in Fielding,s case, it would be giving the prosecutor a very unfair and unreasonable advantage over the defendant, by discovering the nature of , the (evidence he was able to bring forward in the civil action, before it was tried. And that this point had been ruled in the cases quoted by the defendant’s counsel, and sundry other?, so that it is not now to be questioned.